Citation Nr: 0817530	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as anxiety and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for restrictive lung 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
December 1961 to January 1963.  He had active military 
service in the Air Force from August 1990 to September 1991 
and from August 1992 to June 1993.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified before the RO's Rating Board Specialist 
in October 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  The veteran is competently diagnosed with PTSD; he is not 
diagnosed with any other anxiety disorder.

3.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his military service.

4.  The veteran does not have a verified or verifiable 
service-related stressor.

5.  The veteran is competently diagnosed with restrictive 
lung disease.

6.  The most probative medical opinion of record states that 
the veteran's restrictive lung disease is not related to 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have an acquired psychiatric 
disorder, to include anxiety or PTSD, due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  
 
2.  The veteran does not have restrictive lung disease due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2001, prior to the October 2001 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  The letter also advised the 
veteran of the types of evidence that would support each of 
these elements.    

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was been afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The June 2001 letter advised the veteran that VA would make 
reasonable efforts to help him get evidence supporting his 
claim, and would try to get such things as medical records, 
employment records, and records from other Federal agencies.   
The letter also advised the veteran that it was his 
responsibility to give VA enough information about those 
records so that the RO could request them from the agency 
having custody, and that it was the claimant's responsibility 
to make sure that the records were received by VA.

The Board finds that the June 2001 letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been expressly met in this appeal.

The fourth content-of-notice requirement under Pelegrini (a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim) was not 
expressly satisfied.  However, the veteran was advised of the 
evidence required to establish entitlement to the benefit 
claimed, and he was also notified throughout the adjudication 
process of the evidence considered by the RO.  The Board 
finds that the veteran was constructively invited to submit 
any evidence in his possession not already of record that 
would support his claim, thus satisfying the fourth element 
of Pelegrini.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran before the rating decision.   
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in June 2004 or the Supplemental SOCs (SSOCs) in 
December 2006 and February 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  In April 2006 the veteran advised 
VA that he has no further evidence to submit, and in February 
2008 the veteran's representative made a similar 
representation to the Board.     

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  A 
December 2006 letter by the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim herein 
decided.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded a hearing before the RO, in which he 
presented oral argument in support of his claim.  He has not 
requested a hearing before the Board.

The veteran had a VA respiratory examination in July 2007, 
including a medical opinion by the examiner as to whether a 
relationship exists between the claimed disability and the 
veteran's military service.  The veteran also had a VA 
psychiatric examination in December 2003.  In neither claim 
is the diagnosis in dispute, nor is the current severity of 
symptoms not pertinent to a claim until such time as the 
claimed disorder is service connected.  

There is accordingly no purpose to be served by remanding for 
another medical examination at this time.  Any remand that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, is to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection for an acquired psychiatric disorder

The veteran claimed service connection for "anxiety/PTSD."  

PTSD is an anxiety disorder.  See Diagnostic and Statistical 
Manual for Mental Disorders of the American Psychiatric 
Association (4th ed. 1994) (DSM-IV); see also 38 C.F.R. 
§ 4.129 (schedule of ratings for mental disorders), 
Diagnostic Codes 9400 to 9413 (anxiety disorders).  As there 
is no competent diagnosis of any anxiety-related disorder 
other than PTSD (generalized anxiety disorder, etc.) the 
discussion below will be limited to service connection for 
PTSD specifically.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Diagnosis

A VA examiner in April 1999 diagnosed depressive disorder, 
stating that the specific criteria for diagnosis of PTSD were 
not met.  

Dr. AYG, a private psychiatrist, submitted a letter in June 
2002 stating that the veteran was diagnosed with delayed-
onset PTSD.  Dr. AYG cited two stressors: fear of impending 
airplane crashes and having to escort a leaking coffin from 
Italy to the United States.

During VA examination in October 2003 the veteran cited 
having seen a truck roll over and kill a passenger inside, 
having experienced fear while flying in dangerous situations 
(in which hydraulic lines could burst or doors could blow 
open), and having had to bring home bodies of servicemembers.  
The VA examiner diagnosed PTSD.

Dr. HKC, a private psychologist, examined the veteran in 
September 2002 and diagnosed chronic moderate-to-severe PTSD 
as well as depressive disorder not otherwise specified (NOS).  
Dr. HKC cited traumatic experiences in Vietnam (the Board 
notes that the veteran was not in Vietnam) and the Persian 
Gulf War (transporting bodies back to the United States and 
the leaking casket episode).

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).   

The Board accordingly finds that the veteran is competently 
diagnosed with PTSD, and the first element of service 
connection is satisfied.

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.   Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

The Board will accordingly proceed with analysis of the 
veteran's claimed stressors.

Stressor

In his correspondence with VA, his statements to medical 
providers, and his testimony before the RO's DRO the veteran 
cited the following in-service stressors: (1) witnessed a 
motor vehicle accident in which a truck rolled over and 
killed a crewman; (2) had hazardous combat flights as 
loadmaster; (3) transported caskets with dead American 
servicemembers, on one of which occasions the casket was 
leaking. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

In this case the veteran does not contend, and the file does 
not show, that he participated in combat, and none of his 
claimed stressors are related to combat.  Accordingly, the 
presumption of combat-related stress does not apply.

The Board may not accept a veteran's uncorroborated account 
of his in-service stressor as evidence supporting a claim for 
PTSD if the claimed stressor is not related to combat.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 91.  

In this case, there is no independent basis whatsoever to 
support the veteran's assertions referable to any claimed in-
service stressor event.  The veteran has not provided any 
details regarding the alleged fatal truck accident (location, 
date, etc.) to facilitate verification.  General fear of 
flying while serving as a loadmaster is not objectively 
verifiable.  The transportation of caskets, including a 
leaking caskets, is not objectively verified ("buddy 
statements" or other lay statements) and is not specific 
enough to facilitate verification.

In short, anecdotal experiences of the type cited by the 
veteran simply cannot be verified independently.  See Cohen, 
10 Vet. App. at 134 ("Anecdotal incidents, although they may 
be true, are not researchable.  In order to be researched, 
incidents must be reported and documented.").  

Under these circumstances, without more from the veteran, the 
Board must conclude that there is no verified or potentially 
verifiable stressor to support the claim of service 
connection for PTSD.  

Simply stated, the occurrence of none of the specific in-
service stressful experiences has been corroborated by 
objective credible evidence, and the record does not present 
any basis for further developing the record in this regard.  

The Board has carefully considered the credibility and 
competence of the veteran's lay statements regarding his 
stressors.  However, as noted, there must be objective 
evidence of participation in combat, or objective evidence of 
a noncombat-related stressor; the Board is not required to 
accept a veteran's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Nexus

The Board has found in its review above that the veteran has 
not identified with specificity any potentially verifiable 
in-service stressors.  Accordingly, there can be no medical 
evidence of nexus between any diagnosed PTSD and in-service 
stressors.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Service connection for respiratory disorder

The veteran claimed service connection for "lung capacity 
breathing."

STR show treatment in January 1993 for cough and stuffy nose; 
the clinical impression at the time was bronchitis and 
pharyngitis, and follow-up in February 1993 noted "URI 
[upper respiratory infection]/viral resolved."  STR does not 
include a report of physical examination contemporaneous to 
the veteran's separation from active service in June 1993; 
however, subsequent Air Force Reserve physical examination in 
August 1996 noted the lungs and chest as "normal."

The veteran had a VA examination in April 1999 in which he 
reported shortness of breath with exertion.  Chest X-ray 
showed very poor inspiratory effort with clear lungs.  
Pulmonary function test (PFT) revealed severe restrictive 
lung defect with paradoxical post-bronchodilator (FEV1/FVC 
was lower after bronchodilator than before bronchodilator).  
Diagnosis was severe restrictive lung disease.

Dr. KTD, a private physician, submitted a letter in September 
2002 stating that the veteran's severe restrictive lung 
disease, as verified by PFTs, were the result of inhaled 
toxic material during the veteran's military service.  Dr. 
KTD stated that although STR may not reflect intermittent 
respiratory complaints, it is not unusual as many agents do 
not result in acute injury but with continued long-term 
exposure may result in severe pulmonary deficit.  
Accordingly, it was Dr. KTD's opinion within a reasonable 
degree of medical certainty that the disorder was a direct 
result of military service.

The veteran had a VA medical examination in March 2004 in 
which he reported respiratory symptoms beginning in 1996 and 
becoming progressively more severe.  Chest X-ray gave an 
impression of no active disease in the chest, but PFT showed 
severe restrictive disorder.  The examiner was unable to 
provide an opinion regarding possible relationship of the 
disease to military service because the veteran failed to 
report for scheduled computed tomography (CT) scan of the 
lung.
The veteran subsequently had a VA CT of the lung in April 
2004 with follow-up in September 2004.  The CT scans showed a 
small nodule but no evidence of asbestosis or other 
interstitial lung disease.  The lungs were otherwise clear.

Private chest X-ray in May 2004 was normal in regard to the 
lungs.  

The veteran had a VA medical examination in July 2007.  The 
examiner reviewed the claims file and noted the veteran's 
documented history.  The veteran reported shortness of breath 
since 1996 and becoming progressively worse.  The examiner 
performed a clinical examination and noted his observations.  
Computed axial tomography (CAT) scan showed severe 
restrictive disorder with positive bronchodilator response.  
The examiner diagnosed restrictive lung disease.

The examiner stated an opinion that the veteran's restrictive 
disease was not related to military service.  The examiner 
stated that restrictive lung disease can be due to either 
intrinsic or extrinsic disorders, and the CAT scan had ruled 
out intrinsic disorders and parenchymal lung disease.

The veteran has been diagnosed with restrictive lung disease, 
and the first element of service connection (evidence of a 
current disability) is accordingly met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there are two conflicting medical opinions 
regarding nexus: Dr. KTD's opinion in September 2002 that it 
was within a reasonable degree of medical certainty that the 
disorder was a direct result of military service, and the 
contrary opinion of the VA examiner in July 2007 that the 
veteran's disorder was not related to military service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).

For the reasons below, the Board finds the opinion of the VA 
examiner to be more credible than that of Dr. KTD.

First, the VA examiner provided a detailed medical rationale 
for his conclusion (i.e., CAT scan analysis disproved nexus 
to military service).  By contrast, Dr. KTD's rationale is 
more speculative (i.e., that continued long-term exposure to 
toxins may result in severe pulmonary deficit).  

Second, Dr. KTD's rationale presupposes "continued long-term 
exposure" to toxins.  Although the veteran flew into and out 
of the Persian Gulf, there is no evidence of continued, long-
term exposure to any toxins during military service.

Third, the VA examiner had the benefit of the claims file, 
which included STR and clinical records from VA and non-VA 
providers (including Dr. KTD).  The VA examiner also had the 
benefit of more recent tests such as the CAT.  In contrast, 
there is no indication that Dr. KTD had any records other 
than his own.  The VA examiner accordingly had more data 
available on which to base his opinion, and he cited to those 
data.

For the reasons above, the Board finds that the most 
probative medical opinion of record states the veteran's 
diagnosed restrictive lung disease is not related to military 
service.  

In addition to the medical evidence above, the Board has 
considered the lay evidence, to include the veteran's 
testimony and his correspondence to VA in which he reported 
his history of symptoms.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

In this case, however, the veteran has asserted that his 
symptoms began in 1996, three years after discharge from 
active duty.  Thus, even affording him full credibility, 
nothing in his statements shows that the disorder began 
during service or during a presumptive period after 
separation from service.

Based on the medical and lay evidence above, the Board finds 
that the criteria for service connection for restrictive lung 
disease are not met.  Accordingly, the claim must be denied.

In making this determination the Board has considered the 
benefit-of-the-doubt doctrine.  In this case the evidence 
preponderates against the claim and the rule is not 
applicable.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for PTSD is denied.  

Service connection for restrictive lung disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


